Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158726-8(109)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DAVID ROYCE,                                                                                         Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158726, 158727
  v                                                                 COA: 337549, 340354
                                                                    Oakland CC: 2007-741737-DC
  SUSAN LAPORTE,
             Defendant-Appellant.
  ______________________________________
  DAVID ROYCE,
           Plaintiff-Appellee,
                                                                    SC: 158728
  v                                                                 COA: 339903
                                                                    Oakland CC: 2007-741737-DC
  SUSAN LAPORTE,
           Defendant-Appellant,
  and
  MARCIA C. ROSS,
             Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys Gregory F. Jacob, Samuel R. Lehman, and Reuben C. Goetzl to appear and
  practice in this case under MCR 8.126(A) is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 18, 2019

                                                                               Clerk